Citation Nr: 0108815	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic sinusitis with 
allergic rhinitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefit sought.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected disorder, as shown by 
recent VA examination, is primarily manifested by a deviated 
nasal septum with a 50 percent obstruction on the left side, 
as well as an absent right middle turbinate and large left 
inferior turbinate.  X-rays revealed no evidence of chronic 
sinus disease.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for chronic sinusitis with allergic rhinitis are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 6513, 
6522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  With regard to the veteran's claim, it 
is noted that she has been recently afforded VA examination 
in 1999 and was specifically informed of the evidence 
considered in both the rating decision and statement of the 
case.  She was also notified of the criteria that must be met 
to assign a higher rating.  She was afforded the opportunity 
to submit additional evidence in support of the claim and has 
not done so.  Neither she nor her accredited representative 
have indicated that there is any additional pertinent 
information that may be available or necessary to a decision 
on her claim.  Therefore, the Department has satisfied the 
duty to assist in the development of this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's chronic sinusitis with allergic rhinitis is 
evaluated for rating purposes under Diagnostic Code 6513 as 
10 percent disabling.  Under this provision, a 10 percent 
evaluation is warranted where the veteran manifests one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation where the 
veteran manifests three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) of antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
38 C.F.R. Part 4, Diagnostic Code 6513 & Note (2000).

Additionally, allergic or vasomotor rhinitis, without polyps, 
but with greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side is 
assigned a 10 percent disability rating.  A 30 percent rating 
is provided for allergic or vasomotor rhinitis with polyps.  
38 C.F.R. Part 4, Diagnostic Code 6522 (2000).

In deciding claims for VA benefits, "[w]hen there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).

In conjunction with this appeal, the veteran was afforded VA 
otolaryngological examination in June 1999, at which time she 
complained of sinusitis that occurs 3 to 4 times per year.  
On these occasions, she stated that she develops pressure in 
her face, headaches, and does have some allergy-type 
symptoms.  On physical examination, her septum was noted to 
be deviated to the left with approximately 
50-percent obstruction.  The right middle turbinate was 
absent, and the left inferior turbinate was large.  There was 
some scarring in the ethmoid area to the right.  Evaluation 
of the oropharynx revealed that the tonsils were one-quarter 
in size.  Examination of the ear showed that the tympanic 
membranes were intact.  The mastoids were normal.  There was 
a normal Rhine's test with a 5-12 fork.  There was no fluid 
in the middle ear.  Sinus x-rays revealed well pneumatized 
frontal, ethmoid, maxillary and sphenoid sinuses; there was 
no evidence of chronic sinus disease.  The diagnoses were 
allergic rhinitis, deviated nasal septum with 
50-percent obstruction on the left, and chronic sinusitis 
postoperative functional endoscopic sinus surgery.  The 
findings were not significantly different than those on the 
March 1998 VA physical examination report.  

After a contemporaneous review of the record, the Board finds 
that a disability evaluation in excess of 10 percent chronic 
sinusitis with allergic rhinitis is not warranted.  As a 
preliminary matter, it is noted that there is no evidence of 
nasal polyps such as to afford the veteran a higher 
disability evaluation under Diagnostic Code 6522.  Moreover, 
there is no objective evidence of chronic osteomyelitis, or 
frequent incapacitating and/or non-incapacitating episodes 
such as to warrant a higher disability evaluation under 
Diagnostic Code 6513.

In reaching this conclusion, the Board has not overlooked the 
fact that the veteran's disorder is episodically symptomatic.  
The adjudication principles established by the Court in 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) required an 
examination during the active stage, if prone to 
exacerbations at certain times, so as not to frustrate 
appellate review.  The Board finds, however, the facts of 
this case more clearly fall with the Court's holding in 
Voerth v. West, 13 Vet. App. 117, 
122-23 (1999) that limited the application of Ardison and 
does not require further examination.  As in Voerth, this 
veteran has not stated that the worsened condition impaired 
her earning capacity, which is a primary component in the 
disability rating.  She did not describe the outbreaks of 
sinusitis as occurring for prolonged periods, which could 
make an examination during a symptomatic period practical.  
There is no claim or showing of recent outbreaks of sinus 
pathology that required medical treatment.  In view of the 
findings reflected on VA examination and the absence of 
recent treatment, or allegation thereof, by a physician 
during either incapacitating or non-incapacitating episodes, 
the Board is satisfied that the episodic changes referred to 
by the veteran do not cause the same degree of impairment to 
daily life as someone who experiences more appreciable 
symptoms over a longer period of time.  Another examination 
would not be required in such circumstances.  Id. at 123.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1999 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence.  The veteran is not shown to be 
qualified to render a medical diagnosis or opinion.  Hence, 
her views as to the nature and severity of her chronic 
sinusitis with allergic rhinitis are specifically outweighed 
by the medical evidence of record cited above.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for chronic sinusitis with 
allergic rhinitis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

